DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Regarding the claim 1, the applicant argues the rejection under 35 U.S.C 102(a)(1) is improper over Jang KR 20050096669A because Jang fails to disclose “the image data with the correction data added is supplied to the display element”. The Examiner respectfully disagrees. 
Regarding applicant’s argument, Jang discloses “the image data with the correction data added is supplied to the display element (see fig.4, the correction data is added to image data by the capacitive coupling of the first capacitor (Cst) through the line/wire STL1 from the memory circuit, so that the image data with the correction data added is supplied to the display element (Clc))”. Thus, The Examiner finds that Jang discloses “the image data with the correction data added is supplied to the display element”.
Therefore, The Examiner maintains the rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang KR 20050096669A.
Regarding claims 1 and 3-5, claim limitations of claims 1 and 11 of U.S. Patent No. 11,054,710 discloses all the claim limitations of claims 1 and 3-5, except “the first wiring which is configured to supply an image data, and wherein the memory circuit is electrically connected to a second wiring which is configured to supply a correction data, 
the image data with the correction data added is supplied to the display element, the other of the source and drain of the fourth transistor is electrically connected to the second wiring, and the display element is a liquid crystal element or a light-emitting element”.
Jang discloses a display device, in at least figs.2-5, the first wiring (DL1) which is configured to supply an image data (see figs.2 and 4, DL1 is a data line), and wherein the memory circuit (includes at least PT1, C1 and PT3) is electrically connected to a second wiring (CLK1) which is configured to supply a correction data (see fig.4), the image data with the correction data added is supplied to the display element (see fig.4, the correction data is added to image data by the capacitive coupling of the first capacitor (Cst) through the line/wire STL1 from the memory circuit, so that the image data with the correction data added is supplied to the display element (Clc)), the other of the source and drain of the fourth transistor (PT3) is electrically connected to the second wiring (see fig.4), and the display element (CLC) is a liquid crystal element (a liquid crystal cell, page 4, line 9) for the purpose of having a liquid crystal display device with a memory circuit for a pixel (see figs.2 and 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring which is configured to supply an image data, and wherein the memory circuit is electrically connected to a second wiring which is configured to supply a correction data, the image data with the correction data added is supplied to the display element, the other of the source and drain of the fourth transistor is electrically connected to the second wiring, and the display element is a liquid crystal element or a light-emitting elementas taught by Jang in the display device of claims 1 and 11 of U.S. Patent No. 11,054,710 for the purpose of having a liquid crystal display device with a memory circuit for a pixel.
Regarding claims 6 and 8-9, claim limitations of claims 1 and 11 of U.S. Patent No. 11,054,710 discloses all the claim limitations of claims 6 and 8-9, except “the first wiring which is configured to supply an image data, and wherein the memory circuit is electrically connected to a second wiring which is configured to supply a correction data, 
the other of the source and drain of the fourth transistor is electrically connected to the second wiring, and the display element is a liquid crystal element or a light-emitting element”.
Jang discloses a display device, in at least figs.2-5, the first wiring (DL1) which is configured to supply an image data (see figs.2 and 4, DL1 is a data line), and wherein the memory circuit (includes at least PT1, C1 and PT3) is electrically connected to a second wiring (CLK1) which is configured to supply a correction data (see fig.4), the other of the source and drain of the fourth transistor (PT3) is electrically connected to the second wiring (see fig.4), and the display element (CLC) is a liquid crystal element (a liquid crystal cell, page 4, line 9) for the purpose of having a liquid crystal display device with a memory circuit for a pixel (see figs.2 and 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first wiring which is configured to supply an image data, and wherein the memory circuit is electrically connected to a second wiring which is configured to supply a correction data, the other of the source and drain of the fourth transistor is electrically connected to the second wiring, and the display element is a liquid crystal element or a light-emitting elementas taught by Jang in the display device of claims 1 and 11 of U.S. Patent No. 11,054,710 for the purpose of having a liquid crystal display device with a memory circuit for a pixel.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang KR 20050096669A as applied to claim 1 above, and further in view of Umezaki US 2016/0064424.
Regarding claim 2, claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang does not explicitly disclose each of the first transistor and the second transistor comprises a metal oxide in a channel formation region.
Umezaki discloses a display device, in at least figs.1 and 28-33, each of transistors (101 to 109) comprises a metal oxide in a channel formation region (para.82) for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of transistors comprises a metal oxide in a channel formation region as taught by Umezaki in the display device of claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang in order to have each of the first transistor and the second transistor comprises a metal oxide in a channel formation region for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang KR 20050096669A as applied to claim 6 above, and further in view of Umezaki US 2016/0064424.
Regarding claim 7, claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang does not explicitly disclose each of the first transistor and the second transistor comprises a metal oxide in a channel formation region.
Umezaki discloses a display device, in at least figs.1 and 28-33, each of transistors (101 to 109) comprises a metal oxide in a channel formation region (para.82) for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of transistors comprises a metal oxide in a channel formation region as taught by Umezaki in the display device of claims 1 and 11 of U.S. Patent No. 11,054,710 in view of Jang in order to have each of the first transistor and the second transistor comprises a metal oxide in a channel formation region for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang KR 20050096669A (see document of 17363552_2022-04-23_KR_ 20050096669_A_M.pdf).
Regarding claim 1, Jang discloses a display device, in at least figs.2-5, comprising a pixel (at least P1, see fig.2), the pixel comprising: 
a first transistor (TFT), a second transistor (PT2), a first capacitor (Cst), a memory circuit (includes at least PT1, C1 and PT3), and a 5display element (Clc), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor and the display element (see fig.4), 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and the memory circuit (see fig.4), 
10wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring (DL1) which is configured to supply an image data (DL1 is a data line)(see fig.4),
wherein the memory circuit is electrically connected to a second wiring (CLK1) which is configured to supply a correction data (see fig.4), and
the image data with the correction data added is supplied to the display element (see fig.4, the correction data is added to image data by the capacitive coupling of the first capacitor (Cst) through the line/wire STL1 from the memory circuit, so that the image data with the correction data added is supplied to the display element (Clc)).
Regarding claim 4, Jang discloses the display element is a liquid crystal element (a liquid crystal cell, page 4, line 9) or a light-emitting element.  
Regarding claim 5, Jang discloses the memory circuit comprises a third transistor (PT1), a fourth transistor (PT3), and a second capacitor (C1), 
wherein one of a source and a drain of the third transistor is electrically connected to the one of the source and the drain of the second transistor (see fig.4), and 
5wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and one electrode of the second capacitor (see fig.4), and 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring (see fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang KR 20050096669A as applied to claim 1 above, and further in view of Umezaki US 2016/0064424.
Regarding claim 2, Jang does not explicitly disclose each of the first transistor and the second transistor comprises a metal oxide in a channel formation region.
Umezaki discloses a display device, in at least figs.1 and 28-33, each of transistors (101 to 109) comprises a metal oxide in a channel formation region (para.82) for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of transistors comprises a metal oxide in a channel formation region as taught by Umezaki in the display device of Jang in order to have each of the first transistor and the second transistor comprises a metal oxide in a channel formation region for the purpose of forming an OS transistor has higher mobility than a transistor including amorphous silicon in a channel formation region and reducing the size of the transistor.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871